QUESTION: Will we, the undersigned, three former Dade County Civil Court of Record Judges who became circuit judges under s. 20(d)(2) of Art. V, State Const., and whose terms expire in July and August of 1975, be eligible to run for election for a six-year term as circuit court judges in the 1974 nonpartisan judicial election?
SUMMARY: Dade County Civil Court of Record Judges are eligible under Art. V, s. 20(d)(2), State Const., to run for circuit court judgeships in the 1974 nonpartisan judicial election. In response to a similar question presented by Supervisor of Elections, Harry M. Nearing, I have reexamined this question in the light of the rulings of the Florida Supreme Court, in In re Advisory Opinion to the Governor, 281 So. 2d 328 (Fla. 1973), and State ex rel. Judicial Qualifications Com'n v. Rose, 286 So. 2d 562 (Fla. 1973). A copy of my opinion (AGO 074-174) is enclosed. In accordance with the opinions therein expressed, you are advised that the elected successors to fill the circuit court judgeships presently being served by you for the remainder of your elected terms as civil court of record judges should be elected at the 1974 nonpartisan judicial elections for six-year terms, beginning on the first Tuesday after the first Monday in January 1975. However, because of your constitutional right to serve out the remainder of the terms for which you were elected as civil court of record judges, the elected successors may not assume the duties of the office until a corporeal vacancy occurs in each of your offices upon the expiration of your respective "temporary tenure" terms. Under the express provisions of Art. V, s. 20(d)(2), State Const., each of you is eligible to qualify and run for election for a six-year term as a circuit court judge in the 1974 nonpartisan judicial election, including the circuit court judgeship presently being served by you.